Citation Nr: 1538363	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  11-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for an acquired psychiatric disability and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen service connection for a left eye disability and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen service connection for a skin disability and, if so, whether service connection is warranted.

4.  Entitlement to service connection for hepatitis, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

5.  Entitlement to service connection for claimed arthritis, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

6.  Entitlement to service connection for hair loss, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

7.  Entitlement to service connection for Persian Gulf War syndrome, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

8.  Entitlement to service connection for a back disability, claimed as disc disease, including presumptively as a qualifying chronic disability for purposes of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

9.  Entitlement to service connection for erectile dysfunction (ED), including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

10.  Entitlement to service connection for tinnitus, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

11.  Entitlement to service connection for bilateral hearing loss, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.

12.  Entitlement to service connection for urinary incontinence, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from February 1973 to March 1975, and from September 1990 to April 1991, which included service in Southwest Asia Theater of operations from October 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The issues of entitlement to: (1) service connection for an acquired psychiatric disability (reopened); (2) service connection for a left eye disability (reopened); 
(3) service connection for a skin disability (reopened); (4) service connection for claimed arthritis; (5) service connection for ED; (6) service connection for tinnitus; (7) service connection for bilateral hearing loss; and (8) service connection for urinary incontinence are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  In the January 2004 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for a nervous disorder, to include memory loss and major depression, on the basis that no evidence had been submitted showing that a psychiatric condition was incurred in or caused by service.  

3.  Evidence received since the January 2004 rating decision relates to a previously unestablished fact of nexus of a diagnosed psychiatric disability (i.e., PTSD) to service, which is necessary to substantiate the service connection claim for an acquired psychiatric disability.

4.  In the March 1998 rating decision, the RO denied service connection for a left eye disability, on the bases that, although the evidence showed left eye pterygium in December 1996 and there were then-current complaints of frequent eye irritation and redness, the service treatment records were absent of evidence of eye irritation or pterygium.  

5.  Evidence received since the March 1998 rating decision relates to a previously unestablished fact of nexus of a left eye disability to service (symptoms since service), which is necessary to substantiate the service connection claim for a left eye disability.

6.  In the January 2004 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for a skin disability, on the bases that no evidence had been submitted showing that the skin disability was incurred in or caused by service.  

7.  Evidence received since the January 2004 rating decision relates to a previously unestablished fact of nexus of a skin disability to service (symptoms since service), which is necessary to substantiate the service connection claim for a skin disability.

8.  The Veteran was exposed to the hepatitis C risk factors of ear piercing and a tattoo during service.

9.  Current hepatitis is related the tattoo received during service.  

11.  The Veteran does not have a current disability manifested by hair loss.

12.  A qualifying chronic disability characterized by the symptom of hair loss, including resulting from an undiagnosed illness, was not manifested during service or to a compensable degree since service.

13.  The symptom of low back pain was manifested during service.

14.  The symptom of low back pain was continuous since service.

15.  The Veteran is currently diagnosed with discogenic lumbar disease/intervertebral disk displacement with radiculopathy and low back pain has been attributed to the diagnosis.


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for an acquired psychiatric disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen service connection for an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156 (2015).

3.  The March 1998 rating decision denying service connection for a left eye disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

4.  New and material evidence has been received to reopen service connection for a left eye disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

5.  The January 2004 rating decision denying service connection for a skin disability became final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

6.  New and material evidence has been received to reopen service connection for a skin disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hepatitis C are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for hair loss are not met.  38 U.S.C.A. 
§§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

9.  The criteria for service connection for Persian Gulf War syndrome are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2015).

10.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for discogenic lumbar disease/intervertebral disk displacement with radiculopathy are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Because the Board is reopening the service connection claims for an acquired psychiatric disability, a left eye disability, and a skin disability, no discussion of whether adequate Kent notice was provided is needed in this case.

In the December 2009 notice letter sent prior to the initial denial of the claims, the RO advised the Veteran of what the evidence must show to establish entitlement to service-connected compensation benefits, and described the types of information and evidence that the Veteran needed to submit to substantiate the claims.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  The RO further informed the Veteran how VA determines the disability rating and effective date once service connection is established.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  The complete service treatment records are included in the record, and post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted, including records from the Social Security Administration (SSA).

The RO did not provide a VA medical examination or medical opinion in connection with the appeals adjudicated below; however, no medical examination or medical opinion is needed to decide these claims because there is sufficient competent evidence (lay and medical) of record to decide the claims.  Service connection for hepatitis C and discogenic lumbar disease/intervertebral disk displacement with radiculopathy are being granted based on the evidence of record.  The weight of the competent evidence of record shows no current disability manifested by hair loss, and no disability characterized by the symptom of hair loss due to undiagnosed illness or a medically unexplained chronic multisymptom illness manifested during Persian Gulf service or to a compensable degree since such service.  "Persian Gulf War syndrome," in and of itself, is not a "disability" for which service connection may be granted and is being denied because it lacks legal merit.  Any symptoms and conditions alleged to be a manifestation of "Persian Gulf War syndrome" are being separately adjudicated with consideration of whether each claimed symptoms was a symptom of undiagnosed illness or a qualifying chronic disability manifested during Persian Gulf service or manifested to a compensable degree since Persian Gulf service.  There is sufficient competent medical evidence of record to decide these issues.  See 38 U.S.C.A. § 5103A(a)(2)  (West 2014) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. 
§ 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); McLendon v. Nicholson, 
20 Vet. App. 79 (2006) (outlining the requirements for a VA examination, including that there be insufficient competent medical evidence on file for VA to make a decision on a claim).  For these reasons, the Board finds that no medical examination or medical opinion would help substantiate the appeals decided herein, and no remand for such development is necessary.  

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  

New and Material Evidence Legal Criteria

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.  

Reopening Analysis for Service Connection for an Acquired Psychiatric Disability

In the January 2004 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for a nervous disorder, to include memory loss and major depression, on the bases that there was no evidence showing that a psychiatric condition was incurred in or caused by service.  In February 2004, the Veteran was notified of that rating decision and was provided notice of procedural and appellate rights.  Because the Veteran initiated but did not perfect an appeal, the January 2004 rating decision became final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the January 2004 rating decision, the Board finds that new and material evidence has been received to reopen service connection for a psychiatric disability.  The July 12, 2010 VA psychology consultation report has been associated with the record and shows that, during the course of mental treatment, the Veteran reported in-service stressor events of exposure to mutilated bodies and being subject to incoming missile fire during service and was diagnosed with PTSD and Mood Disorder not otherwise specified on Axis I by a VA psychologist.  The July 2010 VA psychologist specifically wrote that the Veteran's military experience of combat had impacted his emotional state and there was impairment in the level of functioning.  The July 2010 VA psychology consultation report is new to the record, addresses the ground of the prior denial (i.e., nexus to service), is presumed credible for the limited purpose of reopening the claim, so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for an acquired psychiatric disability.  See 38 C.F.R. § 3.156(a). 

Reopening Analysis for Service Connection for a Left Eye Disability

In the March 1998 rating decision, the RO denied service connection for a left eye disability, on the bases that, although the evidence showed left eye pterygium in December 1996 and there were then-current complaints of frequent eye irritation and redness, the service treatment records were absent of evidence of eye irritation or pterygium (i.e., no in-service left eye injury or disease).  In March 1998, the RO notified the Veteran of the rating decision and provided notice of procedural and appellate rights.  Because the Veteran did not appeal the portion of the March 1998 rating decision denying service connection for a left eye disability, that portion of the March 1998 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the March 1998 rating decision, the Board finds new and material evidence has been received to reopen service connection for a left eye disability.  On the February 2011 VA Form 21-4138, the Veteran generally indicated that he had left eye symptoms during his Persian Gulf service and had experienced continuous symptoms of the left eye disability since that time.  The statement is presumed credible for the limited purpose of reopening the claim.  The February 2011 VA Form 21-4138 reporting left eye symptoms during and since Persian Gulf service is new to the record, and addresses the ground of the prior denial (i.e., no in-service left eye injury or disease, including symptoms), so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a left eye disability.  See 38 C.F.R. § 3.156(a). 

Reopening Analysis for Service Connection for a Skin Disability

In the January 2004 rating decision, the RO determined that new and material evidence had not been received to reopen service connection for a skin disability, on the bases that there was no evidence showing that the skin disability was incurred in or caused by service.  Service connection for neurodermatitis and tinea had previously been denied in a March 1998 rating decision on the basis that there was no evidence of a skin condition during service, and the first post-service evidence of a skin condition was in 1994 (i.e., approximately three years after service separation).  In February 2004, the RO notified the Veteran of that rating decision and provided notice of procedural and appellate rights.  Because the Veteran initiated but did not perfect an appeal, the January 2004 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  

After reviewing the evidence received since the January 2004 rating decision, the Board finds new and material evidence has been received to reopen service connection for a skin disability.  On the February 2011 VA Form 21-4138, the Veteran generally indicated that he had experienced skin symptoms during service and continuous symptoms of the skin disability since his Persian Gulf service.  The February 2011 VA Form 21-4138 reporting skin symptoms during and since Persian Gulf service is new to the record, and addresses the ground of the prior denial (i.e., no in-service skin injury or disease, including symptoms), so raises a reasonable possibility of substantiating the claim.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a skin disability.  See 38 C.F.R. § 3.156(a). 


Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hepatitis C, which is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to that diagnosis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is not diagnosed with a disability manifested by hair loss and "Persian Gulf War syndrome" is not a disability for VA compensation purposes.    

The Veteran is diagnosed with discogenic lumbar disease (or intervertebral disk displacement) with radiculopathy.  Because radiculopathy is defined as disease of the nerve roots, the Board finds that the diagnosed lumbar spine disability is an organic disease of the nervous system.  See Dorland's Illustrated Medical Dictionary 1562 (30th ed. 2003).  An organic disease of the nervous system is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the lumbar spine diagnosis.  Walker, 708 F.3d 1331.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as an organic disease of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In claims based on qualifying chronic disability, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. 
1, 8-9 (2004).  Notably, laypersons are competent to report objective signs of illness.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location, or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 
470 (2006).

A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (1) an undiagnosed illness, (2) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (3), any diagnosed illness that the Secretary determines in regulation prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a), (c).  As an initial matter, the diseases for which the Secretary has established a presumption under 
(3) are all infectious in nature.  The Veteran does not allege, and the record does not suggest, that he has any of the listed diseases. 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to a physician, and other, non-medical indicators that are capable of independent verification.  To fulfill the requirement of chronicity, the illness must have persisted for a period of six months.  38 C.F.R. 
§ 3.317(a)(2), (3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; 
(6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; 
(8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. 
§ 3.317(b).

Effective July 13, 2010, VA amended its adjudication regulations governing presumptions for certain Persian Gulf War veterans.  Such revisions amend 
§ 3.317(a)(2)(i)(B) to clarify that chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome are examples of medically unexplained chronic multisymptom illnesses and are not an exclusive list of such illnesses.  Additionally, the amendment removes § 3.317(a)(2)(i)(B)(4) which reserves to the Secretary the authority to determine whether additional illnesses are "medically unexplained chronic multisymptom illnesses" as defined in paragraph (a)(2)(ii) so that VA adjudicators will have the authority to determine on a case-by-case basis whether additional diseases meet the criteria of paragraph (a)(2)(ii).  These amendments are applicable to claims pending before VA on October 7, 2010, as well as claims filed with or remanded to VA after that date.  See 75 Fed. Reg. 61,997 (Oct. 7, 2010). 

Compensation under 38 U.S.C.A. § 1117 shall not be paid if: (1) there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; (2) there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or (3) there is affirmative evidence that the illness is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c). 

Service Connection Analysis for Hepatitis

The Veteran contends that he has hepatitis C as a result of his Persian Gulf War service.  He seeks service connection on this basis.

Medically recognized risk factors for hepatitis C include: (a) transfusion of blood or blood product before 1992; (b) organ transplant before 1992; (c) hemodialysis; 
(d) tattoos; (e) body piercing; (f) intravenous drug use (with the use of shared instruments); (g) high-risk sexual activity; (h) intranasal cocaine use (also with the use of shared instruments); (i) accidental exposure to blood products as a healthcare worker, combat medic, or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and (j) other direct percutaneous exposure to blood, such as by acupuncture with non-sterile needles, or the sharing of toothbrushes or shaving razors.  See VBA Training Letter 211A (01-02), dated April 17, 2001.

After review of the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether there was exposure to a hepatis C risk factor during service.  Although the service treatment records are absent of any reference to a tattoo, the Veteran has consistently reported during the course of VA treatment for hepatitis C that he received a tattoo in service in 1990.  The Veteran is competent to report having received a tattoo in 1990, and a tattoo is not a condition that would have been ordinarily been recorded during his period of Persian Gulf service in this particular case because the skin is not shown to have been clinically evaluated during that period of active service; therefore, because the Veteran had active service during the Persian Gulf War from September 1990 to April 1991 and has consistently asserted that hepatitis C was related to an incident or event during his Persian Gulf War service, it is reasonable to infer that a tattoo, which is a medically recognized risk factor for hepatitis C, was received during the Veteran's Persian Gulf service period.  The only other medically recognized risk factor for hepatitis C reported by the Veteran is ear piercing in 1974, which necessarily would have occurred during the first period of active service.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that there were liver "events" or "risk factors" of potential harm (i.e., exposure to the hepatitis C risk factors of tattoo and ear piercing) during service.  

The Board next finds that the evidence is at least in equipoise on the question of whether current hepatitis C is related to service.  At the April 2003 VA gastroenterology consultation, the treating physician opined that the hepatitis C virus was probably secondary to the tattoo reportedly received in 1990.  Because the April 2003 VA treating physician had adequate facts and data on which to base the medical opinion for the likely etiology of the hepatitis C, the medical opinion is of significant probative value.  There is no medical opinion to the contrary of record.  For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds the criteria for service connection for hepatitis C under 3.303(d) have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection Analysis for Hair Loss

The Veteran contends that he has hair loss as a result of his Persian Gulf service.  Generally, he asserts that he has experienced hair loss since his Persian Gulf service and seeks service connection on this basis.  See February 2011 VA Form 21-4138.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding of a current "disability" manifested by hair loss.  Preliminarily, the Board notes that hair loss is a symptom of a disability and is not considered a disability, in and of itself; therefore, it must be attributed to an underlying disability for which service connection may be granted.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999); see, e.g., 38 C.F.R. 
§ 4.118, Diagnostic Code 7831 (rating criteria for alopecia areata considers the extent and location of hair loss).  

In this case, treatment records show no complaint of hair loss or any diagnosis or treatment for a disability manifested by hair loss during or since service, including shortly before filing the claim for hair loss or during the claim process.  Rather, there is no indication of hair loss during service and post-service treatment records show that the Veteran repeatedly denied having any past or current hair changes during systems reviews performed during the course of VA treatment from December 2001 to March 2012.  Statements made for treatment purposes are particularly trustworthy because an individual has incentive to report symptoms accurately to receive proper care; therefore, the Veteran's repeated denials of having had hair changes during the course of VA treatment are of significant probative value.  In consideration thereof, the Board finds that the Veteran's account of hair loss since his Persian Gulf service, which was first made after filing the claim for VA compensation benefits and is inconsistent with the statements made for treatment purposes, is not credible evidence and is of no probative value.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 141.  Here, the evidence of record shows no diagnosis of a current "disability" manifested by hair loss at any time during the claim/appeal period; therefore, service connection for hair loss on a direct basis must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; McClain, 21 Vet. App. at 319.  
  
Next, the Board finds the weight of the lay and medical evidence is against a finding that the Veteran has a qualifying chronic disability characterized by hair loss manifested to a compensable degree for any six-month period since service.  As noted above, service connection may be granted on a presumptive basis for a Persian Gulf Veteran who exhibits objective indications of qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 21, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  In this case, the weight of the evidence demonstrates no objective indications of a chronic disability characterized by hair loss manifested to a compensable degree for any six-month period since service.  As explained below, a compensable rating is not warranted under the applicable diagnostic codes, Diagnostic Codes 7830 (scarring alopecia) and 7831 (alopecia areata), throughout the pendency of the appeal period.

Under Diagnostic Code 7830 for scarring alopecia, a 10 percent rating is warranted when the scarring alopecia affects 20 to 40 percent of the scalp.  Under DC 7831 for alopecia areata, a 10 percent rating is warranted when there is evidence of loss of all body hair.  In this case, the Veteran has not alleged that he has scarring associated with the purported hair loss or that he has lost all of his body hair and such symptomatology is not otherwise shown.  Rather, as noted above, the Veteran has repeatedly denied having any past or current hair changes during systems reviews performed during the course of VA treatment from December 2001 to March 2012; therefore, when considered under the rating criteria above, the purported hair loss is not shown to be manifested to a compensable degree.  In consideration thereof, the Board finds that the evidence of record demonstrates no objective indications of a qualifying chronic disability characterized by hair loss manifested to a compensable degree for any six-month period since service.  Without a showing that the disability is manifested to a compensable degree under an analogous diagnostic code, presumptive service connection for hair loss under the provisions of 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 must be denied.

Service Connection Analysis for Persian Gulf War Syndrome

The Veteran generally contends that he has "Persian Gulf War syndrome" as a result of his Persian Gulf service.  He has not identified any specific symptoms which he believes are attributable to the claimed Persian Gulf War syndrome.  

After review of the lay and medical evidence, the Board finds that there is no "disability" for which service connection may be granted.  "Persian Gulf War syndrome" is not a "disability" for VA compensation purposes.  To the extent that the Veteran has alleged that specific symptoms and/or conditions such arthritis, erectile dysfunction, tinnitus, bilateral hearing loss, and urinary incontinence are due to a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including an undiagnosed illness, the question of whether presumptive service connection for those disabilities under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 will be considered when analyzing the merits of those claims.  The Veteran has not alleged any symptoms or conditions that he believes are attributable to his Persian Gulf service other than those already on appeal.  

Because the weight of the evidence shows no current "disability" of claimed Persian Gulf War syndrome for VA compensation purposes, and the merits of whether each of the claimed disabilities was due to a qualifying chronic disability under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 will be considered when adjudicating each of those appeals, the Board finds that the preponderance of the evidence is against the appeal of this issue; therefore, the appeal for service connection for Persian Gulf War syndrome is without legal merit and must be denied as a matter of law.  See 38 U.S.C.A. 
§§ 1117, 5107; 38 C.F.R. §§ 3.102; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit).  

Service Connection Analysis for a Back Disability

The Veteran contends that he has back pain as a result of his Persian Gulf service.  He generally asserts that he has experienced back pain, which has been diagnosed as discogenic lumbar disease or intervertebral disk displacement with radiculopathy, since his Persian Gulf service.  See February 2011 VA Form 21-4138.  As the Board is granting presumptive service connection for discogenic lumbar disease (or intervertebral disk displacement) with radiculopathy based on symptoms of the back disability during service and continuous back symptoms since service, other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides actual case questions of law or fact).

After a review of all the lay and medical evidence of record, the Board finds the evidence is in equipoise on the questions of whether symptoms of the back disability were manifested during service but were not shown to be chronic during service.  The service treatment records show complaint of low back pain treated with a heating pad in March 1991, approximately one month before service separation.  This is the only notation of back symptomatology during the period of Persian Gulf War service.  

The Board next finds that the evidence is at least in equipoise on the question of whether symptoms of the back disability were continuously manifested since service.  Where the condition noted during service is not shown to be chronic, such as in this case, continuity of symptomatology is required.  38 C.F.R. § 3.303(b).  In this case, the Veteran has competently reported that he has experienced continuous symptoms of the back disability since his Persian Gulf service.  The Veteran's report of continuous symptoms of the back disability since service is consistent with other evidence of record, is deemed credible, and is of significant probative value.  See, e.g., November 1994 (noting complaint of low back pain); April 1995 VA progress note (noting complaint of low back pain); August 2000 VA primary care nursing note (reporting low back pain of "long" duration that had worsened in the last two months and radiated to the right leg).  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that symptoms of the back disability were manifested during service and were continuously manifested since service, which is sufficient to warrant presumptive service connection under the provisions of 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b).  As the evidence supports a finding of presumptive service connection based on "continuous" post-service symptoms of the back disability (i.e., discogenic lumbar disease/intervertebral disk displacement), the criteria for presumptive service connection at 38 C.F.R. § 3.303(b) have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Walker at 1336 (stating that for presumptive service connection based on a "chronic" disease, "the veteran is relieved of the requirement to show a causal relationship between the condition in service and the" current disability).  


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disability is granted.

New and material evidence having been received, the appeal to reopen service connection for a left eye disability is granted.

New and material evidence having been received, the appeal to reopen service connection for a skin disability is granted.

Service connection for hepatitis C is granted.

Service connection for hair loss, including presumptively as a qualifying chronic disability for purposes of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness, is denied.

Service connection for Persian Gulf War syndrome is denied.

Service connection for discogenic lumbar disease/intervertebral disk displacement with radiculopathy is granted.  


REMAND

Reopened Service Connection for Psychiatric, Left Eye, and Skin Disabilities

The reopened issues of service connection for an acquired psychiatric disability, a left eye disability, and a skin disability are remanded for a VA mental disorders examination with a medical opinion and to ensure due process.  For reasons explained above, the Board has found that new and material evidence sufficient to reopen service connection for a psychiatric disability, a left eye disability, and a skin disability has been submitted.  When the Board reopens a claim after the RO has denied reopening that same claim, such as in this case, the matter generally must be returned to the RO for consideration of the merits because the RO does not assess the credibility of the evidence or determine the need for a medical examination or opinion when reopening is denied.  Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  
 
Additionally, regarding the psychiatric disability, there is a July 2010 medical opinion from a treating VA psychologist linking the psychiatric diagnosis of PTSD to the in-service stressor events of exposure to mutilated bodies and being subject to incoming missile fire; however, the psychiatric disability has been variously diagnosed in the past and during the course of the appeal as schizophrenia, mood disorder not otherwise specified and alcohol abuse, PTSD, depression not otherwise specified with psychotic features, and major depression with psychotic features.  Because of the various psychiatric diagnoses reflected in the record, the current psychiatric diagnosis (or diagnoses) is unclear.  There are also potentially conflicting medical opinions of record on the question of whether the psychiatric disability is related to service.  See, e.g., January 1998 VA mental disorders examination report (diagnosing depression not otherwise specified on Axis I and opining that the condition was not related to service, including Persian Gulf duty); August 1998 private psychiatric report (opining that the Axis I major depression with melancholy and anxiety was related to physical conditions and limitations after participating in the Persian Gulf War).  For these reasons, the Board finds that a VA mental disorders examination with a medical opinion is warranted on remand.

Service Connection for Claimed Arthritis

The issue of service connection for claimed arthritis is remanded for a VA examination with a medical opinion.  The Veteran has reported that he has arthritis due to his Persian Gulf service, and he is competent to report a diagnosis by a competent medical professional; however, he has alternatively asserted that he has joint pain due to a qualifying chronic disability under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, including as due to undiagnosed illness.  The evidence of record is insufficient to decide the claim because the post-service VA treatment records show no current diagnosis of, or treatment for arthritis, and a diagnosis of fibromyalgia, which is a qualifying chronic disability under 38 C.F.R. § 3.317, was only once noted in January 1998 during the course of treatment for skin problems.  For these reasons, a remand for a VA examination with a medical opinion is warranted.     

Service Connection for ED and Urinary Incontinence

The issues of service connection for ED and urinary incontinence are remanded for a VA examination with a medical opinion.  The service treatment records show a left spermatocele, which was surgically treated, in service in March 1991; therefore, genitourinary symptoms were manifested during service.  The Veteran has also reported current ED and urinary incontinence, which are conditions capable of lay diagnosis.  From the Veteran's statements, it is reasonable to infer that he contends that the current ED and urinary incontinence are related to the left spermatocele during service.  Because no VA examination with a medical opinion has been provided, and the evidence of record is insufficient to decide the appeal, a remand for a VA examination with a medical opinion is warranted.


Service Connection for Hearing Loss and Tinnitus

The issues of service connection for hearing loss and tinnitus are remanded for a VA medical examination with a medical opinion.  The DD Form 214 shows that the Veteran served as a power generator equipment repairer and was stationed in Southwest Asia when hostilities were present (i.e., combat zone); therefore, the Board finds that he sustained acoustic trauma (i.e., exposure to loud noise of power generator equipment and missile fire during service).  The Veteran has competently reported current hearing loss symptoms and tinnitus, which is a condition capable of lay diagnosis.  From the Veteran's statements, it is reasonable to infer that he contends that the current hearing loss and tinnitus are related to the acoustic trauma sustained during his Persian Gulf service.  Because no VA examination with a medical opinion has been provided, and the evidence of record is insufficient to decide the appeal, a remand for a VA medical examination with a medical opinion is warranted.

Accordingly, the issues of: (1) service connection for an acquired psychiatric disability (reopened); (2) service connection for a left eye disability (reopened); 
(3) service connection for a skin disability (reopened); (4) service connection for claimed arthritis; (5) service connection for ED; (6) service connection for tinnitus; (7) service connection for bilateral hearing loss; and (8) service connection for urinary incontinence are REMANDED for the following actions:

1.  Obtain any additional service treatment and personnel records for the Veteran which may exist for the period of service in the Army Reserve from September 1990 to April 1991.  All attempts to obtain the records must be documented and associated with the record.

2.  Schedule a VA mental disorders examination for the claimed psychiatric disability.  All relevant documents should be made available to and reviewed by the examiner.  In the report, the examiner should confirm that the record was reviewed. 

Based on review of the appropriate records, the examiner should provide the following opinions:

a.  What are the current psychiatric diagnoses for the Veteran?  

For each psychiatric diagnosis rendered on examination, explain how/why the Veteran meets diagnostic criteria and address the significance of the following psychiatric diagnoses reflected in the record:

* Schizophrenia
* Mood disorder not otherwise specified
* Alcohol abuse in partial remission
* PTSD  
* Depression not otherwise specified with psychotic features
* Major depressive disorder with psychotic features

b.  For each current psychiatric diagnosis, is it as likely as not (i.e., to at least a 50-50 degree of probability) that the current psychiatric disability had its onset during service or is otherwise related to service?


In rendering the medical opinion, the examiner should address the significance of the following:

* Exposure to mutilated bodies and incoming missile fire
* January 1998 VA mental disorders examination report (opining that depression not otherwise specified was not related to service, including Persian Gulf duty)
*  August 1998 private psychiatric report (opining that major depression with melancholy and anxiety was related to physical conditions and limitations after participating in the Persian Gulf War)
* July 2010 VA medical opinion of treating psychologist that PTSD was related to in-service stressor events of exposure to mutilated bodies and being subject to incoming missile fire

c.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the psychiatric symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, to include neuropsychological signs or symptoms?  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

3.  Schedule the Veteran for appropriate VA examination to ascertain the nature and etiology of the claimed arthritis.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

Based on review of the appropriate records, the examiner should provide opinions on the following questions: 

a.  Does the Veteran have arthritis?  If so, specify the joints affected. 

b.  Is it as likely as not (i.e., to a probability of 50 percent or greater) that arthritis is causally related to Persian Gulf War service?  Please explain and specify the joint being addressed.

c.  Is it as likely as not (i.e., to at least a 50-50 degree of probability) that joint symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, including joint pain, such as fibromyalgia?

In rendering the medical opinion, the examiner should address the significance of the following:

* January 1998 VA treatment record with assessment of fibromyalgia manifested by hand pain and stiffness, right knee pain, and low back pain 

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report


4.  Schedule the appropriate VA examination to help ascertain the nature and etiology of the ED and urinary incontinence.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

Based on review of the appropriate records, the examiner should provide opinions on the following questions: 

a.  Is it as likely as not (i.e., to a probability of 50 percent or greater) that current ED is causally related to service, to include the left spermatocele during service?  

b.  Is it as likely as not (i.e., to a probability of 50 percent or greater) that current urinary incontinence is causally related to service, to include the left spermatocele during service?  

c.  Is it as likely as not (i.e., i.e., to a probability of 50 percent or greater) that current ED and/or urinary incontinence represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms?  

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.

5.  Schedule the appropriate VA examination to help ascertain the nature and etiology of the claimed bilateral hearing loss and tinnitus.  The relevant documents from the record should be provided to the VA examiner and should be reviewed by the VA examiner in connection with the examination.  The examiner should confirm review of the record in the examination report.  

Based on review of the appropriate records, the examiner should provide opinions on the following questions: 

a.  Is it as likely as not (i.e., to a probability of 50 percent or greater) that a current hearing loss is causally related to service, to include acoustic trauma during service?  

b.  Is it as likely as not (i.e., to a probability of 50 percent or greater) that the Veteran's tinnitus disability is causally related to service, to include acoustic trauma sustained therein?  

When providing the medical opinion, please recognize the Veteran's exposure to power generator equipment and missile fire during service.  

c.  Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that tinnitus and/or hearing loss symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, including neurological signs or symptoms?

A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.

A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based should be set forth in the report.


6.  Thereafter, readjudicate the remanded issues.  If any benefits sought on appeal remains denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


